Citation Nr: 0017887	
Decision Date: 07/10/00    Archive Date: 07/14/00

DOCKET NO.  98-16 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an effective date earlier than January 30, 
1992 for the grant of service connection for aggravation of a 
right knee disorder.

2.  Entitlement to an extension of a temporary total 
disability rating beyond May 31, 1992, pursuant to 38 C.F.R. 
§ 4.30, based on convalescence following surgery for service-
connected disability.

3.  Entitlement to an extension of a temporary total 
disability rating beyond April 30, 1995, pursuant to 
38 C.F.R. § 4.30, based on convalescence following surgery 
for service-connected disability.


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1978 to 
February 1979.

The Board of Veterans' Appeals (Board) previously denied 
service connection for right knee disorder, on a new and 
material basis, in an August 1991 decision.  A subsequent 
Motion for Reconsideration was denied by the Board's Office 
of the Chairman in October 1991.

The veteran filed an application to reopen on January 30, 
1992, at which time she submitted additional medical 
evidence.

By rating decision issued in June 1992, the Roanoke, 
Virginia, Department of Veterans Affairs (VA), Regional 
Office (RO) denied entitlement to service connection for 
right knee disorder on a new and material basis.

Following additional evidentiary development, to include a 
remand of this case to the RO in October 1995, the Board 
reopened and granted service connection for aggravation of a 
right knee disorder in an April 1997 rating decision.

The current matter comes to the Board on appeal from rating 
decisions of the Roanoke VARO, which implemented the grant of 
service connection for aggravation of a right knee disorder.  
The RO assigned a 30 percent rating from January 30, 1992; 
awarded a temporary total rating under 38 C.F.R. § 4.30 from 
April 24, 1992; continued a 30 percent rating from June 1, 
1992; awarded a temporary total rating under 38 C.F.R. § 4.30 
from March 8, 1995; and then continued a 30 percent rating 
from May 1, 1995 to date.

It is noteworthy to point out that the veteran's current 
appeal has been limited to the effective date assigned for 
service connection for right knee disorder and the periods of 
convalescence assigned by the RO.  She has indicated that she 
does not want to appeal the 30 percent evaluation assigned 
for her right knee disorder.

The veteran was previously represented by AMVETS.  In 
correspondence dated in April 1999, however, AMVETS notified 
the VARO that it was withdrawing its representation with 
respect to the veteran's claims.  AMVETS certified that it 
had given prior notice of its withdrawal to the veteran in 
November 1998.  Insofar as these issues had not yet been 
certified to the Board, the RO accepted AMVETS withdrawal.  
See 38 C.F.R. § 20.608(a) (1999).

The veteran failed to report for her scheduled July 1999 
hearing before the Board in Washington D.C.

In May 2000, the Board sent a letter to the veteran affording 
her the opportunity to select another representative, if she 
so desired, with respect to this appeal.  Although she 
selected new representation later that month, she 
specifically indicated that she did not wish representation 
in the current appeal.  As such, the veteran is considered to 
be representing herself with regard to the claims currently 
before the Board.


FINDINGS OF FACT

1.  The Board previously denied service connection for right 
knee disorder, on a new and material basis, in an August 1991 
decision.  A subsequent Motion for Reconsideration was denied 
in October 1991.

2.  The veteran submitted an application to reopen to the 
VARO on January 30, 1992.



3.  The Board granted service connection for aggravation of 
right knee disorder, on a new and material basis, in an April 
1997 decision.  The RO thereafter implemented the decision 
and granted service connection for aggravation of the 
disorder from January 30, 1992.

4.  The veteran underwent private outpatient surgeries for 
her service-connected right knee disorder on April 24, 1992 
and March 8, 1995.

5.  Temporary total evaluations for convalescence were 
granted from April 24, 1992 through May 31, 1992, and from 
March 8, 1995 through April 30, 1995.

6.  There is no evidence that the veteran had incompletely 
healed surgical wounds, required the immobilization of a 
major joint or application of a body cast, required the use 
of a wheelchair or crutches, or was confined to her home 
beyond either convalescent period assigned by the RO.


CONCLUSIONS OF LAW

1.  An effective date earlier than January 30, 1992, for the 
award of service connection for aggravation of a right knee 
disorder is not warranted.  38 U.S.C.A. §§ 5107, 5110 (West 
1991); 38 C.F.R. § 3.400 (1999).

2.  The criteria for an extension of a temporary total 
evaluation for convalescence beyond May 31, 1992, have not 
been met.  38 C.F.R. § 4.30 (1999).

3.  The criteria for an extension of a temporary total 
evaluation for convalescence beyond April 30, 1995, have not 
been met.  38 C.F.R. § 4.30 (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims are well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, the Board finds 
that she has presented claims which are plausible.  The Board 
is also satisfied that all relevant facts have been properly 
developed.  The record is devoid of any indication that there 
are other records available which should be obtained.  
Therefore, no further development is required in order to 
comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991).

When all the evidence is assembled, the VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107 (West 1991), Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1991).

Effective Date of Award of Service Connection

When a claim is disallowed by the Board, it may not 
thereafter be reopened and allowed, and no claim based upon 
the same factual basis shall be considered.  38 U.S.C.A. § 
7104(b) (West 1991).  However, when a claimant requests that 
a claim be reopened after an appellate decision and submits 
evidence in support thereof, a determination as to whether 
such evidence is new and material must be made.  38 U.S.C.A. 
§ 7104 (West 1991); 38 C.F.R. § 20.1105 (1999)

Generally, the effective date of an evaluation and award of 
compensation based on a reopened claim after final 
disallowance will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110 
(West 1991); 38 C.F.R. § 3.400 (1999).  The effective date of 
an award based on new and material evidence received after a 
final disallowance will be the date of receipt of the new 
claim or date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(q)(1)(ii) (1999).
"Date of receipt" means the date on which a claim, 
information or evidence was received in the VA.  38 C.F.R. § 
3.1(r) (1999).

In the instant case, the veteran alleges that the effective 
date for the award of service connection for aggravation of a 
right knee disorder should be afforded since she has 
continuously prosecuted her application to reopen since March 
1990.

A review of the procedural record reveals that the veteran's 
assertions are without merit.  While it is true that the 
veteran filed an application to reopen on March 23, 1990, the 
record shows that the Board denied entitlement to the benefit 
sought in an August 1991 decision.  A subsequent Motion for 
Reconsideration was denied by the Board's Office of the 
Chairman in October 1991.  The decision thereafter became 
final.  See 38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 
20.1100 (1999).

The RO received a subsequent application to reopen on January 
30, 1992.  This application, followed by additional 
evidentiary development demonstrating continuity of 
symptomatology and containing a favorable 1996 VA medical 
nexus opinion, was the predicate for the Board's favorable 
determination in April 1997.

Because the Board's 1991 determination is final, it cannot be 
reversed or revised absent evidence that the decision was 
clearly and unmistakably erroneous.  See 38 U.S.C. § 5108.  
The veteran has not specifically alleged clear and 
unmistakable error with respect to this decision.  See 
38 C.F.R. §§ 20.1400-1411 (1999).  It is noteworthy to point 
out that the effective date of an award based on a reopened 
claim can not be earlier than the date that the application 
to reopen was filed with VA.  The initial application to 
reopen the claim after the final Board decision in 1991 was 
January 30, 1992.  Although the Board reopened the claim in 
1997, and considered the entire record, the date that the 
veteran's 1990 application for compensation benefits was 
filed cannot serve as the effective date of her recent award 
of service connection for aggravation of her right knee 
disorder.  See Lalonde v. West, 12 Vet. App. 377, 380 (1999) 
(citing Hazan v. Gober, 10 Vet. App. 511 (1997); Washington 
v. Gober, 10 Vet. App. 391 (1997); and Wright v. Gober, 10 
Vet. App. 343 (1997)).
In view of the foregoing, it is the finding of the Board that 
the correct effective date for the award of service 
connection for aggravation of a right knee disorder is 
January 30, 1992, which is the date of receipt of the 
reopened claim.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required under the provisions of 38 U.S.C.A. § 5107(b).

Extension of Convalescent Periods Assigned under 4.30

As noted above, the veteran was granted temporary total 
ratings for convalescence from April 24, 1992 through May 31, 
1992, and from March 8, 1995 through 
April 30, 1995.

A temporary total disability rating will be assigned without 
regard to other provisions of the rating schedule when it is 
established by report at hospital discharge or outpatient 
release that entitlement is warranted for a period of one, 
two, or three months.  Awards are to commence on the day of 
hospital admission and continue for a period of one to three 
months from the first day of the month following hospital 
discharge or outpatient release.  38 C.F.R. § 4.30 (1999).

Entitlement to a temporary total convalescence rating is 
warranted if treatment of a service-connected disability 
results in: (1) surgery necessitating at least one month of 
post-operative convalescence; (2) surgery with severe post-
operative residuals such as incomplete healed surgical 
wounds, therapeutic immobilization of one major joint or 
more, application of a body case, the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited); 
or immobilization by cast, without surgery, of one major 
joint or more.  38 C.F.R. § 4.30(a) (1999).

Extensions of one to three months, beyond the initial three 
months, may be made under 38 C.F.R. § 4.30(a)(1), (2), or 
(3).  Extensions of one or more months up to six months, 
beyond the initial six months, may be made only under 38 
C.F.R. § 4.30(a)(2) or (3) upon the approval of the 
Adjudication Officer.  38 C.F.R. § 4.30(b) (1999).

The veteran now claims that extensions of her temporary total 
convalescence ratings is warranted, because her right knee 
disorder prevented her from working during the months leading 
up to and following her surgeries in 1992 and 1995.

Private treatment records developed between 1990 and 1995, to 
include those obtained from Drs. Schrantz, Nayak, Spence, 
Edwards and Wynn, show that the veteran, a physical education 
teacher, had been undergoing vocational rehabilitation as a 
result of her right knee disorder.  On April 21, 1992, she 
underwent arthroscopic debridement of the right knee on an 
outpatient basis.  On May 6, 1992, she was seen for follow-up 
examination with complaints of stiffness and soreness.  The 
veteran was noted to have been happy [presumably with the 
surgical procedure] and had decided to go to a more sedentary 
type of job.  She planned to continue with her vocational 
rehabilitation and was to check back in 3-4 weeks.  On June 
5, 1992, she reported that her knee was still bothering her.  
It was noted that she needed extensive physical therapy.  A 
July 22, 1992 clinical record noted that the veteran no 
longer had a whole lot of swelling.  Her condition had 
improved from prior to the arthroscopy, but she was still 
ginger.  It was further noted that the physical therapy was 
helping, however, she needed to continue this for some time.  
An October 2, 1992 clinical record indicated that the veteran 
was not having a lot of swelling episodes, but still had 
aching pain in the knee.  She was finishing her school 
training and was noted to be able to return to employment by 
January 1993.  On examination in February 1993, it was noted 
that the veteran's cruciate reconstruction was holding up 
well.  She had arthritic changes over her patellofemoral 
joint, as well as some medial spurs in the medial joint 
space, status post total medial meniscectomy.  She had a good 
stable graft.  The lateral space was noted to look pretty 
good.  The veteran also had range of motion (ROM) from 0 to 
120 degrees.

A January 1995 statement of the veteran's employer reveals 
that she was absent from work from January 16, 1995 to 
January 20, 1995.  It was noted that a medical excuse had not 
been received.

On March 8, 1995, the veteran's private treatment records 
show that she underwent another arthroscopic debridement of 
the right knee.  A March 20, 1995 treatment record noted that 
she was doing well with her own therapy.  She had been using 
a whirlpool, which seemed to have helped her pain 
significantly.  It was noted that she would not return to 
physical education.  She was to return in 6 weeks for follow-
up examination.

After a contemporaneous review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claims for extension of temporary total ratings 
under 38 C.F.R. § 4.30, for periods of convalescence 
following her April 1992 and March 1995 right knee surgeries.

Although the evidence shows that the veteran continued to 
experience right knee symptomatology following each surgery, 
it does not show that she required continued convalescence 
due to post-operative residuals, that she experienced severe 
postoperative residuals (such as unhealed surgical wounds, 
house confinement, or the necessity for continued use of 
crutches with regular weight bearing prohibited), or that she 
required continued immobilization of the knee joint.  Rather, 
the medical evidence clearly shows that her surgical wounds 
healed well.  She was not confined to the house, nor did she 
require continued immobilization of the joint as evidenced by 
treatment records showing that she went for physical therapy 
(including strengthening exercises).  The surgery itself did 
not result in slow healing wounds or other signs of 
incapacitation.  She apparently was able to return to her 
vocational rehabilitation (education) shortly after the 
surgery and did not require extensive follow-up treatment.



The Board is cognizant of the various statements submitted by 
the veteran, contending that she was unable to work for 
significant periods before and after her surgeries, as well 
as having to eventually resign from her job in 1995 as a 
result of her right knee disability.  The Board also noted 
the March 1995 examiner's notation reflecting that the 
veteran should not return to work in physical education.  See 
Seals v. Brown, 8 Vet. App. 291, 296-297 (1995) (holding that 
notations in the medical record as to the veteran's 
incapacity to work after surgery must be taken into account 
in the evaluation of a claim brought under the provisions of 
38 C.F.R. § 4.30).  However, the total rating for 
convalescence, as specified above, is warranted while 
recovery is ongoing for surgical residuals only, such as 
incompletely healed surgical wounds, casting, or joint 
immobilization needed for surgical recovery.  Thereafter, a 
schedular rating is reassigned following such recovery to 
cover the level of disability, even worsening disability.  A 
total rating based on convalescence is not appropriate simply 
on the basis that the underlying disability continues to be 
symptomatic (or becomes worse) following the surgery.  The 
appropriate schedular rating is intended to cover this 
situation.  

In summary, the medical evidence following the veteran's 
April 1992 and March 1995 right knee surgeries do not 
demonstrate that she required continued convalescence or that 
she manifested severe postoperative residuals such as an 
incompletely-healed surgical wound, therapeutic 
immobilization of one major joint or more, application of a 
body cast, the necessity for house confinement, or the 
necessity for continued use of crutches (regular weight 
bearing prohibited).  Based on these findings and following a 
full review of the record, the Board concludes that the 
preponderance of the evidence is against the veteran's claims 
for extension of temporary total ratings under the provisions 
of 38 C.F.R. 4.30 beyond May 31, 1992 and April 30, 1995.



	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an effective date earlier than January 30, 
1992 for the award of service connection for aggravation of a 
right knee disorder is denied.

Entitlement to an extension of a temporary total evaluation 
for convalescence under the provisions of 38 C.F.R. § 4.30 
beyond May 31, 1992, is denied.

Entitlement to an extension of a temporary total evaluation 
for convalescence under the provisions of 38 C.F.R. § 4.30 
beyond April 30, 1995, is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

